Order entered December 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01288-CV

                              JAY NORDSTROM, Appellant

                                             V.

           ROBERT GORDON D/B/A STUTTGART AUTO GROUP, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-02276-C

                                         ORDER
       We GRANT appellant’s December 18, 2014 motion for substitution of counsel. We

DIRECT the Clerk of this Court to substitute Ronald E. Holub and the Law Firm of Ronald E.

Holub as counsel for appellant in the place of Martin Allen Brown and Ronald Vickery with the

Law Firm of Basinger Leggett Clemons Bowling & Shore, PLLC.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE